DETAILED ACTION
This action responds to Application number 17/107597, filed 11/30/2020.
Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/30/2020 and 12/23/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim refers to both “a solid state drive” and “a flash memory”; these terms are synonyms, and the claims do not make clear whether they refer to the same memory, or two different memories.  If they are the same, Applicant is respectfully requested to use consistent terminology, and if they are different, Applicant is respectfully requested to clarify that these refer to two different memories.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Diaconescu et al (US 10719235 B1).

Re claim 1, Diaconescu discloses the following:
An arrangement to perform supervised learning with a closed loop feedback for a solid state drive, comprising: (Fig. 7, steps 712-720).  The system (arrangement) adjusts performance (throttles) in order to keep performance within a bucket of performance parameters; the process is a machine learning (supervised learning) closed loop, as it continually monitors the difference between hardware parameters and model parameters, and adjusts them as needed;
a workload detection engine configured to received an input command from a host (Fig. 7, step 702; col. 23, line 59 to col. 24, line 37).  A request from a user device (host) is received by the system manager in the data center (workload detection engine), which detects performance targets for the requested storage volume (i.e. the workload);
a command dispatcher configured to receive the input command from the host (Fig. 1, data center 102; Fig. 7).  The data center receives commands from users (hosts); accordingly, the parts of the data center that receive the commands are collectively a “commend dispatcher”;
a flash memory with a connection for receiving and sending data (col. 29, lines 9-14).  The memory, which can receive and send data, can be a flash memory;
a command processor connected to the command dispatcher, the command processor configured to perform commands provided by the command dispatcher, the command dispatcher connected to the flash memory through the connection (Fig. 1, data center 102; col. 8, line 49 to col. 9, line 24; col. 11, lines 17-34).  The data center contains node managers, BDS managers, and PES managers; all of these components are capable of processing commands provided from the users (via the command dispatcher).  They are also connected to the memory, as part of the data center;
an engine configured to receive a set of data from the workload detection engine, the engine configured to calculate throttling latencies for the solid state drive; and (Fig. 7, steps 712-720; col. 24, line 38 to col. 25, line 7).  The system manager in the data center (engine) receives the request (set of data from the workload detection engine), which calculates an initial amount of throttling (which can include latency throttling), and then continually measures the difference between hardware and model parameters, and updates the latency throttling calculations based on those differences.  As noted above, it is unclear whether “solid state drive” and “flash memory” refer to the same memory; Examiner interprets the terms as being interchangeable;
a host responder connected to the command dispatcher and the engine, the host responder configure to respond to the host with completed commands (col. 27, lines 36-59).  The data store is connected to the source of the user requests (command dispatcher) and the throttling system manager (engine); it responds to requests from user devices (hosts) with completed commands.

While Diaconescu discloses a data center that collectively performs the functions described in the arrangement of claim 1, it is not described in detail as having the specific separation of components (i.e. workload detection engine, command dispatcher, command processor, engine, host responder); nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) that the data center could be divided into separate components to handle the respective functions, as this would be merely making the data center separable (MPEP § 2144.04(V)(C)).

Re claim 2, Diaconescu discloses the arrangement according to claim 1, wherein the engine is a throttling engine (Fig. 7, steps 712-720; col. 24, line 38 to col. 25, line 7).  Since the system manager in the data center (engine) performs throttling, it is a throttling engine.

Re claim 3, Diaconescu discloses the arrangement according to claim 1, and further discloses that the set of data from the workload detection engine is a current workload (col. 18, lines 26-67).  The system manager can detect a current workload.

Re claim 5, Diaconescu discloses the arrangement according to claim 2, and further discloses that the throttling engine is connected to the command processor (Fig. 1).  The data center includes both components for throttling, as well as components for processing requests; accordingly, the throttling engine is connected to the command processor.

Re claim 6, Diaconescu discloses the arrangement according to claim 5, and further discloses that the throttling engine provides throttling latencies to the command processor (Figs. 1 and 7).  The data center provides the throttling values to the system manager of the data center, which then executes the user requests (at the command processor).

Claims 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Diaconescu in view of Wang et al (US 2012/0273866 A1).

Re claim 4, Diaconescu discloses the arrangement according to claim 1, but does not specifically disclose that the flash memory is NAND flash.

Wang discloses that the flash memory is NAND flash memory (¶ 4).  The flash is NAND flash.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the flash memory of Diaconescu to use NAND flash, as in Wang, because Wang suggests that using NAND flash brings advantages such as fast reading and high density (¶ 36).

Re claim 7, Diaconescu discloses the arrangement according to claim 1, but does not specifically disclose that the flash memory is a NOR flash memory

Wang discloses that the flash memory is a NOR flash memory (¶ 4).  The flash also includes NOR flash.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the flash memory of Diaconescu to use NOR flash, as in Wang, because Wang suggests that using NOR flash brings advantages such fast single bit access (¶ 36).

Re claim 8, Diaconescu discloses the arrangement according to claim 1, but does not specifically disclose that the flash memory is a vertical NAND flash.

Wang discloses that the flash memory is a vertical NAND flash memory (4).  The flash is a vertical NAND flash.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the flash memory of Diaconescu to use vertical NAND flash, as in Wang, because Wang suggests that using NAND flash brings advantages such as fast reading and high density (¶ 36); furthermore, vertical memory brings advantages such as increased density (¶ 3).

Allowable Subject Matter
Claims 9-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Losh discloses the general concept of write amplification contributing to latency.  Ki discloses monitoring a plurality of runtime metrics, including min/max/avg read/write latency and read/write amplification ratio.  Baryudin discloses that reducing latency can reduce read/write amplification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132